Exhibit 10.1

 

NONCOMPETE AGREEMENT

 

This Agreement is entered into this 26th day of April, 2005 by and between
Thomas W. Kitchin (“Executive”) and Jameson Inns, Inc. (“Company”).

 

WHEREAS, Executive is employed by the Company as Company’s Chief Executive
Officer and serves as Chairman of the Board of Directors of the Company; and

 

WHEREAS, pursuant to the terms and conditions of that certain Stipulation of
Settlement entered into in connection with the settlement of the lawsuit
captioned “Tammy Newman v. Thomas W. Kitchin, et al.,” filed in Superior Court,
DeKalb County, Georgia, Executive agreed to enter into a non-competition
agreement with the Company; and

 

WHEREAS, the independent directors of the Company believe it is in the best
interests of the Company to enter into this Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

(a) During the term of Executive’s employment with Company (the “Employment
Period”), Executive shall not (except on behalf of or with the prior written
consent of Company) within the “Area” (as defined below) either directly or
indirectly, on Executive’s own behalf or in the service of or on behalf of
others, engage in, or provide services as a chief executive officer or other
senior management function, whether as an employee, outside advisor or
independent consultant for, any Competing Business (as defined below). “Area”
means Iowa, Illinois, Indiana, Ohio, Kentucky, Virginia, Tennessee, North
Carolina, South Carolina, Georgia, Alabama, Louisiana, Mississippi and Florida,
which Executive acknowledges and agrees are the states in which the Company now
operates and over which Executive will have authority and/or control during the
Employment Period; provided, however, that should the Area change at any time
during the Agreement Term, Executive hereby agrees to execute an amendment to
this Agreement that redefines the term “Area” consistent with the new or
modified geographic scope of the Business of the Company (as defined below). For
purposes of this Agreement, “Competing Business” means any organization of
whatever form engaged, either directly or indirectly, in any business or
enterprise which is the same as, or substantially the same as, the Business of
the Company, and “Business of the Company” means owning and operating limited
service hotel or motel properties.

 

(b) Executive agrees that during the term of his employment he shall not enter
into any business venture or opportunity that is the same or substantially
similar to the Business of the Company without first disclosing and offering the
business venture or opportunity to Company and obtaining a decision by the
majority of the independent directors that the Company is unable to take
advantage of or has no interest in the venture or opportunity and that Mr.
Kitchin’s pursuit of the venture or opportunity will not adversely affect the
Company and will not interfere with the performance of his duties to the
Company.

 

 

(c) Notwithstanding the foregoing provisions of this Agreement, Executive shall
be entitled to make passive minority investments in publicly-held companies in
the lodging industry.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands as of the day and
year first written above.

 

EXECUTIVE: THOMAS W. KITCHIN    

/s/ Thomas W. Kitchin

   

Thomas W. Kitchin

COMPANY: JAMESON INNS, INC. By:  

/s/ Steven A. Curlee

   

Steven A. Curlee, Vice President-Legal

 